This is a review of an award of death benefits to a widow and minor children. The questions presented are accident and causal relation. The proof shows that the deceased workman was a foreman in the shipping department of his employers, who were jobbers in the business of dried fruit and nuts. On November 24, 1933, deceased, while assisting some of the employees and while lifting a bag of nuts weighing about 110 pounds, which was not his regular work, strained himself and immediately collapsed and died two days later from coronary thrombosis. The evidence sustains the finding of accidental injury and the medical testimony establishes that death resulted therefrom. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.